Case: 4:19-cv-02705-DDN Doc. #: 1-2 Filed: 10/03/19 Page: 1 of 1 PagelD #: 12

RECEIVE D
rae UNEPRD STATES DISTRICT COURT
3 2019 [EASTERN DISTRICT OF MISSOURI

ack i

ea at opie ,
kdelne iif Seed Poaintall.

Abitoces MW). Sau I Csmm:s Sonex :

a
UL eCia/ Seti Ry ty Alin s:stestiod Delendunt.

!
t
l
I
l
\ ase Ma.
t
I
}
!
l

ORIGINAL FILING FORM

TINS FORM MUST BE COMPLETED AND VERIFIED BY THE FILING PARTY
WHEN INITIATING ANEW CASE.

[| THIS SAME CAUSE. OR A SUBSTANTIALLY EQUIVALENT COMPLAINT, WAS
PREVIOUSLY FILED EN THES COURT AS CASE NU MBER

AND ASSIONED TO THE HONORABLE FUDGE

 

CT] THIS CAUSE Is RELATED, BUT IS NOT SUBSTAN TIALLY EQUIVALENT TO ANY
PREVIOUSLY FILED COMPLAINT. TH. RELATED CAs} SU ALGER IS AND
THAT CASE WAS ASSIGNED TO THE HONORABLE . THIS CASE MAY,

TILEREFORI. BE OPENED AS AN ORIGENAL PROCEITDING.

x NEITHER THES SAME CAUSE, SOR A SUBS PAN TIALLY ROUIW ALENT
COMPLAINT. IDEAS BELEN PREVIOUSLY PILED IN THs COURT. ANID TEEERETORE

MAY BL OPENED AS AN ORIGINAL PROCTDDING.

The undersigned affirms that the infurmation provided above is true and correct.

 
    

Date. /0 3 7 9

Sienaturnol Piling Parts
